Per Curiam.
The sole question is whether the statute applies to a case where the decree was rendered in the circuit court before that act took effect, and the decree upon appeal was rendered in this court after it took effect. Cases in equity are heard in this court de novo, and the appeal suspends all proceedings under the decree below. There was no decree under which a sale could be made until the final decree in this court. The mortgage was given subject to the right of the legislature to change the remedy in foreclosure proceedings. We think the language in State Sav. Bank of Detroit v. Matthews, 123 Mich. 56 (81 N. W. 919), fully covers this case.
The order of the circuit court denying the writ of mandamus will be affirmed.